 

 
Exhibit 10.36



SECOND NOTE MODIFICATION AGREEMENT


THIS SECOND NOTE MODIFICATION AGREEMENT ("AGREEMENT") has been executed April
29, 2011, by and between Mace Security International, Inc., a Delaware
corporation (the "Borrower"), whose address is 240 Gibraltar Road, Suite 220,
Horsham, Pennsylvania 19044, and Merlin Partners, LP, a Delaware limited
partnership, whose address is One Chagrin Highlands, 2000 Auburn Drive, Suite
300, Cleveland, Ohio 44122 (the "Lender")
 
BACKGROUND


Borrower has borrowed from Lender the principal sum of One Million Three Hundred
Fifty Thousand Dollars ($1,350,000.00) evidenced by a Promissory Note dated
December 28, 2010 ("Note"). On March 9, 2011, a partial payment of Six Hundred
Seventy Five Thousand ($675,000) was paid on the Note.  The outstanding balance
owed by Borrower under the Note is Six Hundred Seventy Five Thousand ($675,000)
plus all accrued interest. On March 19, 2011, Borrower and Lender executed a
Note Modification Agreement ("Note Modification Agreement") which extended the
date that the Note is due and payable to April 28, 2011.


As collateral security for the obligations of the Borrower to Lender under the
Note, the following documents all dated December 28, 2010 were executed and
delivered to Lender: (a) a Deed of Trust executed by Borrower's subsidiary
Colonial Full Service Car Wash, Inc., creating a junior lien on the real
property known as Colonial 1 Car Wash, having the street address of 3022 S.
Cooper Street, Arlington, Texas and 3011 Medlin Street, Arlington, Texas; (b) a
Deed of Trust executed by Borrower's subsidiary Crystal Falls Car Wash, Inc.
creating a junior lien on the real property known as Crystal Falls Car Wash,
having the street address of 7027 South Quaker Avenue, Lubbock, Texas; (c) a
Security Agreement executed by Borrower and Mace Trademark, II, Inc. creating a
first priority security interest on the "Mace" trademark; and (d) a Warrant
Agreement executed by Borrower.  The Deed of Trust executed by Crystal Falls Car
Wash, Inc. has been released in exchange for the partial payment of Six Hundred
Seventy Five Thousand ($675,000) that Borrower made to Lender on March 9, 2011.
For purposes of this Agreement, the Note, and the documents in (a), (c) and (d)
above, are hereinafter collectively referred to as (the "Loan Documents").
 
Under the existing terms of the Note as amended by the Note Modification
Agreement, all principal and interest under the Note is due and payable in full
on or before April 28, 2011.  Borrower has requested that Lender extend the date
that the principal and interest under the Note is due and payable to June 6,
2011.  All defined terms herein (unless otherwise noted) shall have the meaning
as defined in the Loan Documents.
 
NOW, THEREFORE, in consideration of the mutual promises herein and in the Loan
Documents contained and intending to be legally bound hereby, the parties agree
as follows:
 
1.           Incorporation of Recitals
 
The recitals set forth above in the Background section of this Agreement are
hereby incorporated by reference into this Agreement as if same had been fully
set forth at length herein.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Reaffirmation of Amount Due and Payment of Accrued Interest.
 
Borrower hereby acknowledges and agrees that as of the date of this Agreement,
there was due and owing to Lender on the Note the sum of Six Hundred Seventy
Five Thousand Dollars ($675,000.00), plus accrued interest calculated as set
forth in the Note.  The Borrower in consideration of Lender's execution of this
Agreement, shall pay to Lender on or before April 28, 2011, the accrued interest
on the Note to date and prepay the accrued interest through June 6, 2011.  The
accrued and prepaid interest on the Note through June 6, 2011 is in the amount
of $51,263.
 
3.           Due Date of Note
 
The Lender agrees to and hereby modifies the date by which all principal and
interest under the Note is due and payable from April 28, 2011 to June 6, 2011.
 
4.           Reaffirmation of Loan Documents and Collateral
 
The Loan Documents are in full force and effect and are not modified by this
Agreement, except as specifically set forth in this Agreement.  The Borrower,
Colonial Full Service Car Wash, Inc., and Mace Trademark II, Inc., hereby
represents, warrants and reaffirms to the Lender that it is the intention of the
parties to this Agreement that all existing collateral security held by the
Lender shall continue to serve as collateral for the Note, until the Note is
paid in full.   The security interests and liens held by the Lender are in full
force and legal effect.


5.           Governing Law and Venue.
 
This Agreement is delivered in the State of Ohio and governed by Ohio law
(without giving effect to its laws of conflicts).  The parties to this Agreement
agree that any legal action or proceeding with respect to any of its obligations
under this Agreement and the Loan Documents may be brought by the Lender in any
state or federal court located in Ohio. By the execution and delivery of this
Agreement, the parties to this Agreement submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The parties to this Agreement waive any claim that
the state of Ohio is not a convenient forum or the proper venue for any such
suit, action or proceeding.
 
6.           Miscellaneous.


Section headings are for convenience of reference only and do not affect the
interpretation of this Agreement.  This Agreement and the Loan Documents embody
the entire agreement between the Borrower and the Lender regarding the terms of
the loan evidenced by the Note and supersedes all oral statements and prior
writings relating to that loan.


[signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be duly
executed and sealed as of the day and year first above written.



 
MACE SECURITY INTERNATIONAL, INC.
           
By:
/s/Dennis R. Raefield
   
Name:
Dennis R. Raefield
   
Title:
CEO
           
MACE TRADEMARK, II, INC.
           
By:
/s/ Dennis R. Raefield
   
Name:
Dennis R. Raefield
   
Title:
President
           
COLONIAL FULL SERVICE CAR WASH, INC..
           
By:
/s/ Dennis R. Raefield
   
Name:
Dennis R. Raefield
   
Title:
President
           
MERLIN PARTNERS, L.P.
           
By:
/s/ Bradley Zucker
   
Name:
Bradley Zucker
   
Title:
CFO
 



 
3

--------------------------------------------------------------------------------

 
 